To compel payment of certain orders, the amount of which was agreed upon at the time of the creation of the respondent township, out of territory formerly included in the township of Greenbush.
Denied November 16, 1892, with costs, but without prejudice.
The answer set up that the respondent township agreed to pay. the amount of said orders upon representations made by relator, as to the indebtedness, which were entirely false, and that respondent had been deceived and misled, and further, that there were no funds out of which said orders were payable.